DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application sha0ll relat e to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows. Please select one group from each species: 
Parasternal sensor electrode shape species:
	A) round: encompassed by claim 4, shown as the second from the bottom embodiment in Fig 6B.
B) square or rectangular: encompassed by claim 5, shown as the three top embodiments in Fig 6B. 
	Pectoralis sensor electrode shape species:
	1) round: encompassed by claim 8, shown as the second from the bottom embodiment in Fig 6B.
2) square or rectangular: encompassed by claim 9, shown as the three top embodiments in Fig 6B.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear generic:  claim 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with Kate Noll on 05/11/2021, a provisional election was made without traverse to prosecute the invention of parasternal sensor electrode shape species A and pectoralis sensor electrode shape species 1, specific to claims 4 and 8 respectively.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-9 are indefinite for depending on and failing to further clarify the indefinite subject matter of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150224307 A1 to Bolea in view of US 20180235503 A1 to Derkx, et al. (hereinafter Derkx).
Regarding claim 1, Bolea teaches a respiration implant system for an implanted patient with impaired breathing [abstract, 0049], the sensor comprising:
a sensor body (comprising header 52 and lead body 72) made of electrically insulating material and having top and bottom surfaces ([0057, 0067], the lead body 72, of the combination header 52 and lead body 72, can comprise a jacket cover comprising silicone or polyurethane, which are electrical insulators, which covers at least a top and bottom of the sensor lead) (Fig 9A), wherein the sensor body is configured to fit between two adjacent ribs and between the pectoralis muscle and the parasternal muscle of the implanted patient (Examiner’s note: “sensor body is configured to fit between two adjacent ribs and between the pectoralis muscle and the parasternal muscle” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [0049, 0067], respiration sensors 74A-D, which can be disposed on lead body 72, can have an outside diameter of 0.050 inches (which corresponds to about 1.27 mm), therefore the lead body has a diameter of smaller diameter in order for the leads to wrap around it, as shown in Fig 9A. Applicant, in their originally filed specification, discloses a preferred location for “fitting” an implant is between the 2nd and 3rd interspace (of the ribs), which has an approximate parasternal muscle thickness of 6-10 mm, which minimizes the overshadowing or cross-contamination of the pectoralis muscle.  Therefore, the sensor lead body is configurable for being fit between two adjacent ribs and between the pectoralis muscle and the parasternal muscle by having a thickness (diameter) smaller than the thickness of the parasternal muscle at a preferred fitting site), with the bottom 
At least one sensor electrode (74A-D) located on the bottom surface of the sensor body ([0049], at least one sensor (74) is disposed on at least the bottom surface of lead body 72 by being wrapped around the bottom surface of lead body 72) (Fig 9A) and configured to cooperate with the electrically insulating material of the sensor body to sense an electromyography (EMG) signal representing electrical activity ([0066-0067], the at least one sensors (74A) are configured to sense an EMG signal, and the electrically insulating material of sensor body 72 electrically insulating conductor 78 within sensor body 72 inherently helps the sensing of the EMG, because it is well-known in the art an insulated wire aids in the transmission of signals from a sensor to a processing controller by preventing electrical leakage) (Fig 9A).
However, Bolea does not teach the at least one sensor electrode is configured to be a parasternal electrode configured to sense a parasternal electromyography (EMG) signal representing electrical activity of the adjacent parasternal muscle with minimal influence by electrical activity of the nearby pectoralis muscle.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bolea to have the at least one sensor electrode is configured to be a parasternal electrode configured to sense a parasternal electromyography (EMG) signal representing electrical activity of the adjacent parasternal muscle with minimal influence by electrical activity of the nearby pectoralis muscle, because doing so would have the predictable result of reducing a contribution of a pectoralis major muscle, as recognized by Derkx [0046].

Regarding claim 2, Bolea in view of Derkx teach all the limitations of claim 1, however they do not teach the sensor body is paddle shaped.
However, the relative shape of a paddle is both well-known in the art, and the relative shape does not matter so long as it is “short” enough fit between two adjacent ribs, as Applicant acknowledges in [0034] of their originally filed specification. As previously explained in the above rejection of claim 1, the thickness of Bolea’s lead body (72) is sufficiently small or “short” enough to fit between a patient’s ribs.
Therefore, the relative shape of a “paddle” is insignificant and unobvious to patentably differentiate the claim from the prior art of record.

Regarding claim 3, Bolea in view of Derx teach all the limitations of claim 1, and Bolea further teaches the at least one parasternal sensor electrode (74A-D) (intended use, Bolea’s 
However, bipolar sensors are well-known in the art, and one of ordinary skill in the art could use the example disclosed in [0089] to configure adjacent parasternal electrodes, such as 74A and B, to each be either an anode or a cathode to have the predictable result of sensing an electrical sensor in a bipolar manner. 

Regarding claim 4, Bolea in view of Derx teach all the limitations of claim 1, and Bolea further teaches the at least one parasternal senor (74A-D) (intended use, Bolea’s electrode is configurable to be a parasternal electrode if it’s placed proximate a parasternal muscle in a similar manner to Derx, as explained in the above rejection of claim 1) is round ([0067], sensors 74A-C have a round shape by having a circular circumference, as shown in Fig 9A).

Regarding claim 10, Bolea in view of Derx teach all the limitations of claim 1, and Bolea further teaches one or more suture attachment points (58) attached to the sensor body (comprising 52 and 72, more particularly 52 in this instance) and configured for fixedly attaching the sensor body to adjacent tissues when the respiration sensor is implanted in the implanted patient [0057].

Regarding claim 11, Bolea teaches a respiration implant system [abstract], and Bolea in view of Derx teach a respiration sensor according to any of claims 1-4 and 10.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Derx as applied to claim 1 above, and further in view of US 20070161919 A1 to DiLorenzo.
Regarding claim 6, Bolea in view of Derx teach all the limitations of claim 1, however they do not teach at least one pectoralis sensor electrode located on the top surface of the electrode body opposite the at least one parasternal sensor electrode and configured to cooperate with the electrically insulating material of the sensor body to sense a pectoralis EMG signal representing electrical activity of the adjacent pectoralis muscle.
DiLorenzo teaches at least one pectoralis sensor electrode (distal EMG electrodes 17-19 on distal EMG electrode array 47) configured to sense a pectoralis EMG signal representing electrical activity of the adjacent pectoralis muscle ([0117, 0119], EMG electrodes 17-29 are configurable for sensing a pectoralis muscle EMG by being configurable to be placed adjacent to a pectoralis) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device Bolea in view of Derx to have a pectoralis EMG sensor electrode, such as the one disclosed in the comparable EMG sensing system of DiLorenzo, located on the top surface of the electrode body opposite the at least one parasternal sensor electrode and configured to cooperate with the electrically insulating material of the sensor body (72) (such as by preventing electrical leakage), because doing so would have the predictable result of enabling the device to collect EMG signals from a pectoralis.


DiLorenzo teaches at least one pectoralis sensor electrode (distal EMG electrodes 17-19) comprises a pair of bipolar sensing electrodes (positive distal EMG electrode 17 and negative distal EMG electrode 18).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device Bolea in view of Derx to have a bipolar pectoralis sensor electrode, such as the one disclosed in the comparable EMG sensing system of DiLorenzo, because doing so would have the predictable result of enabling the device to collect EMG signals from a pectoralis.

Regarding claim 8, Bolea in view of Derx, in further view of DiLorenzo teach all the limitations of claim 6, however Bolea in view of Dirx do not teach the at least one pectoralis sensor electrode is round.
DiLorenzo teaches at least one pectoralis sensor electrode (distal EMG electrodes 17-19) is round (see Fig 1) [0117].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device Bolea in view of Derx to have a pectoralis sensor electrode that is round, such as the one disclosed in the comparable EMG sensing system of DiLorenzo, because doing so would have the predictable result of enabling the device to collect EMG signals from a pectoralis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy, et al. (NPL) and US 5800470 A are mentioned because it discloses a method of monitoring respiratory response using a parasternal EMG. US 5678535 A and US 20060282127 A1 are mentioned because it discloses a paddle-shaped sensor body

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791